DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-43 and 50-85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 October 2020.

Response to Arguments
With respect to the applicant’s Remarks filed 29 March 2021, the following rejection is Non Final and based on new prior art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. US 9,322,194.

a structure including devices (figure 1a, column 7, lines 10-33, an intelligent door lock system 10 configured to be coupled to a structure door 12 to a house, home, office, building, hotel, window, locked cabinet or vehicle doors), and
a short range wireless interface operatively connected to the devices for control thereof (figures 17-20, 22a-e, column 13, lines 34-41, column 20, lines 11-57 and column 21, line 8-67, the intelligent door lock system 10 can receive firmware and software updates from the intelligent lock system back-end 68 or server 114, using available communication routes including cellular, WiFi and Bluetooth; the mobile device 210, when within proximity of the intelligent door lock 100, uses a Bluetooth discovery process to discover and pair with the intelligent door lock 100 then launches application with cellular or Wifi network to communicate with the back end server 114 to authenticate and for an acknowledgement to connect  and command a specific intelligent door lock system 100 to lock or unlock).

As to claim 45 with respect to claim 44, Cheng teaches wherein the structure includes a hotel room (figures 22a-e, column 1, lines 27-39 and column 7, lines 13-19, the door lock system 10 is configured to be coupled to a structure door 12 including but not limited to a house, home, building, office, vehicle door “and the like”; a better door lock assembly is identified for motel and hotel rooms in the Brief Description of the Related Art).

As to claim 46 with respect to claim 44, Cheng teaches wherein the wireless interface includes a Bluetooth® Smart radio (figures 17-22a-e, column 18, lines 26-63, the mobile device 
As to claim 47 with respect to claim 44, Cheng teaches wherein the devices include a plurality of door locking 20 devices, wherein the Bluetooth® Smart radio is configured to listen for beacons from respective door locking devices (figure 20, column 20, lines 11-36, once the mobile device 210 is authenticated, the mobile device discovers the lock, such as through a Bluetooth discovery process, since the intelligent door lock and the mobile device are within a predetermined proximity to each other).

As to claim 48 with respect to claim 47, Cheng teaches wherein there are a plurality of hotel rooms, each including one of the locking devices, wherein each hotel room includes an HVAC device configured to be controlled by data received from the respective locking device beacon (column 21, lines 8-46, the intelligent door lock allows for triggering of multiple events upon connection by a mobile device 210 including lock/unlock doors, turn of lights or a stereo and adjusting the temperature (HVAC)).

As to claim 49 with respect to claim 47, Cheng teaches wherein there are a plurality of hotel rooms, each including one of the locking devices, wherein each hotel room includes a room lighting device configured to be controlled by data received from the respective locking device beacon (column 21, lines 8-46, the intelligent door lock allows for triggering of multiple events upon connection by a mobile device 210 including lock/unlock doors, turn of lights or a stereo and adjusting the temperature (HVAC)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644